13DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Amendment
3.	The Amendment filed 12/21/2021 has been entered. Claims 1, 10 and 21 have been amended. Claims 14-20 have been canceled. Claims 1-6, 8-13 and 21 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every claim objection set forth in the Final Office Action mailed 07/22/2021.

Allowable Subject Matter
4.	Claims 1-6, 8-13 and 21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Hwang et al. (US 20150051480 A1) and Tunev et al. (US 20160058503 A1) are the closest prior art to the claimed invention.

Tunev teaches identifying a plurality of lesions from the electromagnetic wave information with artificial intelligence, the plurality of lesions including one or more lesions in each of the plurality of bifurcated lumens; acquiring distance information from the bifurcation to each of the plurality of lesions from the electromagnetic wave information with the artificial intelligence.
Hwang and Tunev alone or in combination do not teach determining a lesion to be treated first among the plurality of lesions with the artificial intelligence based on the distance information of each of the one or more lesions in each of the plurality of bifurcated lumens, the lesion to be treated first being in one of the plurality of bifurcated lumens; and determining a lesion to be treated subsequently among the plurality of lesions based on the distance information of each of the one or more lesions in each of the plurality of bifurcated lumens, the lesion to be treated subsequently being in another of the plurality of bifurcated lumens of a particular application in combination with all the recited limitations of claim 1.
Regarding claim 10, Hwang teaches a validation method for diagnosing lesions by in a biological lumen by catheter intervention in which a plurality of bifurcated lumens are connected via a bifurcation from a main lumen, the validation method comprising: detecting electromagnetic waves obtained through a patient by irradiating the patient with electromagnetic waves, and obtaining electromagnetic wave information on the patient based on a changed electromagnetic wave.
plurality of lesions from an electromagnetic wave information with artificial intelligence, wherein the plurality of lesions including one or more lesions in each of the plurality of bifurcated lumens; acquiring distance information from the bifurcation to each of the plurality of lesions from the electromagnetic wave information with the artificial intelligence.
Hwang and Tunev alone or in combination do not teach determining a lesion to be treated first among the plurality of lesions with the artificial intelligence based on the distance information of each of the one or more lesions in each of the plurality of bifurcated lumens, the lesion to be treated first being in one of the plurality of bifurcated lumens; determining a lesion to be treated subsequently among the plurality of lesions based on the distance information of each of the one or more lesions in each of the plurality of bifurcated lumens, the lesion to be treated subsequently being in another of the plurality of bifurcated lumens; and validating a diagnosis using the distance information of a particular application in combination with all the recited limitations of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoon (US 20150157802 A1) discloses a syringe device for skin treatment which includes a syringe for injecting a drug into a skin through a needled at an end, a syringe seat connected with a cylinder of the syringe receiving the drug therein to allow a reciprocation of the cylinder within a limited range according to a direction of injecting the drug.
10.	

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641